IN THE SUPREME COURT OF IOWA

                                 No. 20–0257

               Submitted December 15, 2021—Filed May 6, 2022


STATE OF IOWA,

      Appellee,

vs.

KORKI RICOH WILBOURN,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Marshall County, John J. Haney,

Judge.



      The defendant seeks further review of a court of appeals decision affirming

his sentence that adopted the parties’ plea agreement. DECISION OF COURT

OF APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED AND

CASE REMANDED.



      Waterman, J., delivered the opinion of the court, in which Christensen,

C.J., and Appel, Mansfield, McDonald, and Oxley, JJ., joined. McDermott, J.,

filed a dissenting opinion.
                                       2


      Martha J. Lucey, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.
                                        3


WATERMAN, Justice.

      In this appeal, we must decide whether the defendant is entitled to

resentencing. He was initially charged with multiple felonies including two

counts of attempted murder and ultimately pleaded guilty to several drug

offenses with the eight other charges dismissed in a plea agreement. The district

court imposed the agreed thirty-year prison sentence with the mandatory

minimum reduced by his guilty plea under Iowa Code section 901.10(2) (2019).

He appealed on grounds the district court failed to consider its discretion for a

lower mandatory minimum sentence under Iowa Code section 124.413(3), and a

discrepancy between the fine stated orally at sentencing ($750) and in the written

order ($5,000). He filed a pro se notice of appeal while represented by counsel

notwithstanding Iowa Code section 814.6A (prohibiting pro se filings by

represented parties), and his appellate attorney’s subsequent notice of appeal

was untimely.

      We transferred the case to the court of appeals, which did not address the

validity of the pro se notice of appeal but held it lacked subject matter

jurisdiction to decide the appeal because the defendant failed to establish good

cause to appeal an agreed sentence. Despite its perceived lack of jurisdiction,

the court of appeals remanded the case for a nunc pro tunc order to correct the

fine. We granted the defendant’s application for further review.

      On our review, we resolve the section 814.6A issue by allowing a delayed

appeal under State v. Davis, 969 N.W.2d 783, 787–88 (Iowa 2022). The State

does not contest good cause, and we conclude the discrepancy between the oral
                                        4


and written fine establishes good cause to appeal his entire sentence under Iowa

Code section 814.6. On the merits, we conclude that the defendant failed to show

the district court abused its discretion by imposing the agreed prison sentence.

We agree with the parties that the fine should be reset at $750 through a nunc

pro tunc order on remand.

      I. Background Facts and Proceedings.

      On September 4, 2019, a Marshalltown police officer heard three gunshots

at 11:05 p.m. by 3rd Street and Madison. Officers responded to the scene and

interviewed several women who reported that Korki Wilbourn had attacked and

shot at them. Wilbourn’s ex-girlfriend was one of the women. Wilbourn had

assaulted her by pulling her hair and striking her in the back of her head five to

six times. He then fired three shots at the other women, leaving a bullet hole in

his ex-girlfriend’s Honda. Wilbourn was arrested later that night. Police found

packages of methamphetamine in Wilbourn’s car. The methamphetamine was

later measured to weigh a total of 17.62 grams.

      On September 17, Wilbourn was charged by trial information with ten

counts: two counts of attempted murder in violation of Iowa Code section 707.11;

reckless use of a firearm in violation of section 724.30(1); going armed with

intent in violation of section 708.8; intimidation with a dangerous weapon in

violation of section 708.6; prohibited person in possession of a firearm in

violation of section 724.26; possession of a controlled substance with intent to

deliver in violation of sections 124.401(1)(b)(7), 124.413, and 124.401(1)(e);

failure to affix Iowa drug tax stamp in violation of sections 453B.3,
                                              5


453B.1(3)(a)(1), 453B.1(10), and 453B.12; assault causing bodily injury in

violation of sections 708.1 and 708.2(2); and driving while revoked in violation

of section 321J.21.

       Wilbourn did not waive his right to a speedy trial and a trial was scheduled

for December. On November 22, Wilbourn filed a motion for plea change because

a proposed resolution had been reached. A plea hearing was scheduled for

November 25. At the hearing, the district court rejected the guilty plea because

Wilbourn “indicated his desire to engage in further discovery and not enter a

guilty plea.” The State promptly filed additional minutes of testimony, which

included a drug chemistry report for 17.62 grams of methamphetamine, and

Wilbourn requested the court schedule another guilty plea hearing. Neither party

filed a written plea agreement.

       On November 27, Wilbourn appeared for his second guilty plea hearing.

The district court asked Wilbourn questions to ensure he was pleading

intelligently and voluntarily, including confirming he had a chance to review the

additional discovery submitted. The prosecutor disclosed the terms of the plea

agreement on the record:

       The plea agreement is for Mr. Wilbourn to plead guilty to Count VII.
       That’s the Class B possession with intent, methamphetamine,
       without the sentencing enhancement. It’s a Class B felony. Also for
       him to plead to Count VIII. That’s the D felony tax stamp. Those two
       are to be served consecutively for a total of 30 years, and in exchange
       for those pleas the State will dismiss the remaining counts of the
       Trial Information.1


       1When   the plea hearing began, Wilbourn’s counsel informed the district court that his
client intended to plead guilty to two counts and the rest would be dismissed pursuant to the
plea agreement. For the possession of a controlled substance with intent to deliver charge,
                                            6


Wilbourn and his counsel agreed that was their understanding as well. The court

reminded Wilbourn that “the plea agreement isn’t necessarily binding on the

Court,” which Wilbourn stated he understood.

      The district court next reviewed the consequences of Wilbourn’s plea.

             THE COURT: All right. I want to talk about the consequences
      of the offenses that you’re pleading guilty to. [Possession of a
      controlled substance with intent to deliver], as we’ve mentioned
      earlier, Mr. Wilbourn, is a Class B felony. So that carries a maximum
      indeterminate prison sentence of 25 years and -- What was the plea
      agreement concerning the minimums that you’re asking me to
      consider here . . . .

            [THE PROSECUTOR]: My understanding is that the 25 years
      has a mandatory minimum of one-third. However, that can be
      further reduced by one-third upon a plea of guilty.

            THE COURT: All right. So I wanted to make sure we’re all on
      the same page here.

           [DEFENSE COUNSEL]: That’s our understanding, Your
      Honor.

             THE COURT: You’re not eligible for parole until you’ve served
      between one-half of one-third of the maximum indeterminate
      sentence and the maximum indeterminate sentence. They say that
      in a confusing way but basically one-third of the 25 years equals
      8.3333 years, one-half -- one-half of 8.33 years is 4.167 years. So
      there’s a mandatory minimum period of time that you would have to
      serve in prison before you would be eligible for parole.

      The court then reviewed some additional consequences of the plea and

asked the State if there were other consequences it should cover. The prosecutor

said: “I’m looking at 901.10(2). My understanding is that the one-third could be

reduced by up to one-third. I think you said one-half. Am I incorrect in that?”

The court responded: “If I did, I misstated that. So that one-third could be


Wilbourn’s counsel represented that “It’s also my understanding that the -- there will be a
reduction of the third -- of a third on that.”
                                         7


reduced by an additional one-third, and I think that’s the -- I think the provision

that the parties have agreed to. So if I previously misstated it, that is a correct

statement.” The court accepted Wilbourn’s plea. Wilbourn did not file a motion

in arrest of judgment. The department of correctional services filed a presentence

investigation (PSI) report.

      On January 6, 2020, Wilbourn appeared for sentencing. The district court

asked the prosecutor, defense counsel, and Wilbourn if they all had enough time

to go through the PSI report, and all answered affirmatively. The court asked the

defendant if he objected to the use of the PSI report for sentencing and he said

he had no objections. No party presented any additional evidence, no

victim-impact statements were read or presented, and Wilbourn made no

statement in allocution.

      The State presented the joint sentencing recommendation:

      On the B felony possession with intent to deliver, that is a 25-year
      term of incarceration with a mandatory minimum of one-third to be
      served. Due to Mr. Wilbourn’s acceptance of responsibility, his guilty
      plea, the parties agree to recommend a reduction of that mandatory
      minimum by an additional one-third of that one-third.

The State informed the court that the parties agreed to the five-year term of

incarceration for the failure to affix a drug tax stamp, to be served consecutively.

In sum, “25 years on the B felony, five on the D, consecutive to each other, agree

to a reduction of one-third of that mandatory minimum on the B felony.” Defense

counsel stated the State complied with the plea agreement and agreed with the

recommendation. Defense counsel added, “I believe the one-third additional
                                         8


reduction is under nine -- 901.10 if the court wanted that.” Neither the court nor

any party specifically mentioned Iowa Code section 124.413(3).

      The court found Wilbourn guilty of each charge and sentenced Wilbourn

as follows:

             I have considered all the sentencing options that are provided
      for in chapters 901 and 907 of the Iowa code, and my judgment --
      and my judgment relative to sentence is based on that which will
      provide you the maximum opportunity to rehabilitate yourself while
      at the same time protecting the community from further offenses by
      you or others who are similarly situated, Mr. [W]ilbourn.

             I’ve considered your age, your education, your prior criminal
      history, your prior employment circumstances, your family
      circumstances. I’ve considered the nature of the offenses committed
      that you pled guilty for, the underlying facts that provided a basis
      for those two charges that you entered guilty pleas for. I’ve
      considered the need for community protection. I’ve considered the
      recommendation and the information -- the relevant and material
      information set forth in the presentence investigation report, the
      need to deter you and others similarly situated from committing
      offenses of the nature of the offenses that you’ve pled guilty for, your
      substance abuse history and the information that you provided at
      least to the PSI investigator regarding that. And I’ve also considered
      the recommendation that’s been made here. This was a jointly
      recommended -- or a joint recommendation by the State and the
      defense pursuant to a negotiated plea agreement in this case.

            When I have considered all those circumstances, I believe that
      the negotiated plea agreement is appropriate, and I will impose the
      sentence that’s been negotiated here today.

            Based thereon, to [possession of a controlled substance with
      intent to deliver] I will impose an indeterminate prison sentence of
      25 years. I will recommend the reductions in the mandatory
      minimums of that sentence that has been negotiated as part of the
      plea agreement, which is basically a two-thirds reduction of that
      mandatory minimum I believe; one-third and one-third if I heard
      what the parties had recommended correctly.

      The court also sentenced Wilbourn to an indeterminate prison sentence of

five years for the failure to affix a drug tax stamp. The court orally pronounced
                                        9


that it imposed a $750 fine for the drug tax stamp violation and suspended the

fine. The court adopted the parties’ recommendation for consecutive sentences.

The court stated:

      I find that the reasons for my adopting the proposed and agreed
      upon and negotiated sentence and running these two counts
      consecutive are not only supported by the negotiated plea agreement
      but also by the reasons that I’ve set forth on the record in my
      considerations of those factors for imposing the sentence and giving
      you the maximum opportunity to rehabilitate yourself while also at
      the same time protecting the community and deterring you and
      others who are similarly situated from engaging in conduct which
      brought us here today.

      The district court entered a written a sentencing order finding Wilbourn

guilty of possession of a controlled substance with intent to deliver, without the

sentencing enhancement of immediate possession or control of a firearm, in

violation of sections 124.401(1)(b)(7) and 124.413, and failure to affix Iowa drug

tax stamp in violation of sections 453B.3, 453B.1(3)(a)(1), 453B.1(10), and

453B.12. The written order imposed a $5,000 suspended fine on the drug tax

stamp conviction. The court dismissed the remaining counts in the trial

information pursuant to the plea agreement. The order sentenced Wilbourn to a

twenty-five year and five-year indeterminate prison sentence, to be served

consecutively. For the possession of a controlled substance with intent to deliver

conviction, the order stated:

      [T]he Defendant is committed to the custody of the Director of the
      Iowa Department of Corrections for a term not to exceed 25 years.
      The Defendant shall be granted credit against that sentence for any
      time previously spent in custody because of his inability to furnish
      bail. The sheriff shall deliver the Defendant to the Iowa Medical and
      Classifications Center, Oakdale, Iowa. The Defendant shall serve the
      mandatory minimum sentence described in Iowa Code Section
                                        10


      124.413, reduced to the maximum extent possible described in Iowa
      Code Section 901.10(2).

(Emphasis added.)

      On January 15, the State filed a motion for a nunc pro tunc order because

the Iowa Department of Corrections wanted clarification on Wilbourn’s minimum

sentence. The motion asked the district court to clarify the sentencing order to

reflect the parties’ mutual understanding that the conviction for possession of a

controlled substance with intent to deliver “carries a mandatory minimum term

of confinement of 1/3 of the maximum indeterminate sentence” under

section 124.413 and “under Iowa Code [section] 901.10(2), this mandatory

minimum term of confinement should be reduced by 1/3 considering that the

Defendant entered a guilty plea in this matter.” The motion did not specifically

mention subsection 124.413(3). The court entered an order nunc pro tunc

clarifying Wilbourn’s sentence for possession of a controlled substance with

intent to deliver:

      [T]he Defendant is committed to the custody of the Director of the
      Iowa Department of Corrections for a term not to exceed 25 years.
      The Defendant shall be granted credit against that sentence for any
      time previously spent in custody because of his inability to furnish
      bail. The sheriff shall deliver the Defendant to the Iowa Medical and
      Classification Center, Oakdale, Iowa. Under Iowa Code 124.413(1),
      the Defendant shall not be eligible for parole or work release until he
      has served a minimum term of confinement of one-third of the
      maximum indeterminate sentence provided by law; however,
      pursuant to Iowa Code Section 901.10(2), as the Defendant has
      entered a guilty plea, this mandatory minimum term of confinement is
      reduced by one-third.

(Emphasis added.) This order did not mention Iowa Code section 124.413(3).
                                       11


      On January 31, the defendant filed a pro se notice of appeal appealing the

judgment. On February 3, Wilbourn’s plea counsel filed an application for

appellate counsel and transcripts on Wilbourn’s behalf, referencing Wilbourn’s

pro se notice of appeal. The next day, the district court entered an order

appointing the State Appellate Defender Office to represent Wilbourn and

directing the preparation of the transcript. On February 6, Wilbourn’s plea

counsel filed a notice of withdrawal because “the appeal period ha[d] run.” The

State Appellate Defender’s Office entered an appearance on February 25. Nearly

eighteen months later, on August 16, 2021, Wilbourn’s appellate counsel filed

an additional notice of appeal and, on August 24, a motion for a delayed appeal.

      In his appellate briefs, Wilbourn argued section 814.6 does not limit his

ability to directly appeal sentencing errors or, alternatively, he has established

“good cause” for his appeal under section 814.6, he “is entitled to a new

sentencing hearing because the record establishes the district court was not

aware it had the discretion to order Wilbourn’s mandatory minimum sentence

reduced up to one half” under sections 123.413(3) and 901.11(1), and the written

judgment entry erroneously imposes a $5,000 fine because the district court

orally pronounced a $750 fine for the drug tax stamp conviction at the

sentencing hearing. The State argued Wilbourn is not entitled to a new

sentencing hearing because the district court did not abuse its discretion when

it imposed the parties’ agreed prison sentence. The State acknowledged the

district court erred in the written sentencing order by imposing a $5,000 fine for
                                       12


the drug tax stamp conviction and agreed to a nunc pro tunc order to correct

that clerical error.

      We transferred the appeal to the court of appeals, which dismissed

Wilbourn’s appeal for lack of subject matter jurisdiction because he failed to

demonstrate “good cause” under Iowa Code section 814.6. The court of appeals

noted our precedent found good cause to appeal a sentence that was neither

mandatory nor agreed to, but concluded good cause was lacking because

Wilbourn had agreed to the sentence imposed. The court of appeals stated, “[T]he

record is clear that the [district] court was adopting the parties’ recommendation

that Wilbourn’s sentence be imposed pursuant to sections 123.413(1) and

901.10(2). The district court was not required to explicitly reject its discretion

under sections 123.413(3) and 901.11(1).” The court of appeals decision

remanded the case to the district court for entry of a nunc pro tunc order to

correct the fine.

      Wilbourn filed an application for further review, which we granted. We

ordered supplemental briefing on the validity of Wilbourn’s pro se notice of

appeal under Iowa Code section 814.6A. See Iowa Code § 814.6A(1) (“A

defendant who is currently represented by counsel shall not file any pro se

document, including a brief, reply brief, or motion, in any Iowa court. The court

shall not consider, and opposing counsel shall not respond to, such pro se

filings.”). Wilbourn’s supplemental brief argues we have subject matter

jurisdiction because section 814.6A does not apply to a nonsubstantive filing

such as a pro se notice of appeal, and, alternatively, requests a delayed appeal.
                                        13


The State argues section 814.6A applies to pro se notice of appeals, but agrees

we should grant a delayed appeal.

      II. Standard of Review.

      “Our review of a sentence imposed in a criminal case is for correction of

errors at law.” State v. Damme, 944 N.W.2d 98, 103 (Iowa 2020) (quoting State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002)). “We will not reverse a sentence

unless there is ‘an abuse of discretion or some defect in the sentencing

procedure.’ ” Id. (quoting Formaro, 638 N.W.2d at 724). “Our appellate courts

have held that a defendant need not first challenge a district court’s abuse of

discretion at the time of sentencing to have the matter directly reviewed on

appeal.” State v. Gordon, 921 N.W.2d 19, 22 (Iowa 2018).

      “A sentencing court’s decision to impose a specific sentence that falls

within the statutory limits ‘is cloaked with a strong presumption in its favor, and

will only be overturned for an abuse of discretion or the consideration of

inappropriate matters.’ ” Damme, 944 N.W.2d at 105–06 (quoting Formaro, 638

N.W.2d at 724). When “a defendant does not assert that the imposed sentence is

outside the statutory limits, the sentence will be set aside only for an abuse of

discretion.” State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996) (per curiam). “An

abuse of discretion is found only when the sentencing court exercises its

discretion on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” Id.
                                       14


      III. Analysis.

      We first address our subject matter jurisdiction to hear the appeal. We

grant Wilbourn’s motion for delayed appeal, which resolves any issue over the

validity of his pro se notice of appeal under Iowa Code section 814.6A(1). We next

determine Wilbourn established good cause to appeal under section 814.6 based

on the district court’s sentencing error on the fine for the drug tax stamp

violation. On the merits, we conclude Wilbourn failed to show the district court

abused its discretion when it imposed a prison sentence he agreed to in the

parties’ plea agreement and joint recommendation.

      A. Pro Se Notice of Appeal. Wilbourn filed a pro se notice of appeal while

he was still represented by plea counsel. His appellate counsel later filed a

motion for a delayed appeal. We need not determine whether his pro se notice of

appeal is a nullity under Iowa Code section 814.6A because our resolution of

this issue is governed by Davis, 969 N.W.2d at 787–88, where we allowed a

delayed appeal under similar circumstances. The State agrees we should grant

Wilbourn’s motion for a delayed appeal, and we proceed by doing so.

      B. Jurisdiction Under Section 814.6. Wilbourn is appealing his

sentencing without challenging his guilty plea. We have held “that good cause

exists to appeal from a conviction following a guilty plea when the defendant

challenges his or her sentence rather than the guilty plea.” Damme, 944 N.W.2d

at 105; see also State v. Jordan, 959 N.W.2d 395, 399 (Iowa 2021); State v.

Boldon, 954 N.W.2d 62, 69 (Iowa 2021). In State v. Damme, we held “that the

good-cause requirement is satisfied in this context when the defendant appeals
                                               15


a sentence that was neither mandatory nor agreed to in the plea bargain.” 944

N.W.2d at 100. The court of appeals determined that Wilbourn failed to establish

good cause to appeal his prison sentence because he had agreed to the sentence

in his plea agreement.

       But Wilbourn also appealed the written sentencing order that erroneously

imposed a $5,000 fine for the failure to affix a drug tax stamp after the district

court orally pronounced a $750 fine at the sentencing hearing.2 The amount of

the fine was neither mandatory nor something the parties agreed to in their plea

agreement. On that basis, we hold Wilbourn met the good-cause requirement to

proceed with his direct appeal challenging his sentence.

       We decline to parse or bifurcate the specific sentencing errors alleged when

determining good cause. An appellate court either has jurisdiction over a

criminal appeal or it does not. Once a defendant crosses the good-cause

threshold as to one ground for appeal, the court has jurisdiction over the appeal.

See id. at 104 (“[W]e must determine when a defendant who pled guilty has a

legally sufficient reason to appeal.” (emphasis added)). We may lack authority to

consider all issues, but that is a different matter. See id. at 109 (explaining that

we “lack[ed] authority to consider [the defendant’s] ineffective-assistance-of-

counsel claims on direct appeal”). We generally do not do partial dismissals of

criminal appeals—such a procedure would be unwieldy and burdensome—and



        2The State agrees that the district court should correct the discrepancy with a nunc pro

tunc order on remand. Wilbourn has good cause to appeal his prison sentence notwithstanding
the State’s concession of error as to the fine. See State v. Thompson, 951 N.W.2d 1, 5 (Iowa 2020)
(holding defendant established good cause to appeal a sentencing error when the state conceded
error).
                                        16


we do not believe the legislature directed us to follow such an approach in Iowa

Code section 814.6.

      If good cause exists to challenge any sentencing error, then we also have

jurisdiction to review other alleged sentencing errors as well. See Davis, 969

N.W.2d at 784–85, 788 (holding defendant established good cause to appeal

alleged denial of right of allocution when the district court imposed a

bargained-for sentence). We save for another day the question of whether good

cause exists to solely appeal an agreed sentence without an accompanying

sentencing error outside the scope of the plea agreement.

      C. Merits of the Appeal. Wilbourn argues he is entitled to resentencing

because in his view the district court was unaware it had discretion to reduce

his mandatory minimum prison sentence by one-half under Iowa Code

section 124.413(3), which provides,

            A person serving a sentence pursuant to section 124.401,
      subsection 1, paragraph “b”, shall be denied parole or work release,
      based upon all the pertinent information as determined by the court
      under section 901.11, subsection 1, until the person has served
      between one-half of the minimum term of confinement prescribed in
      subsection 1 and the maximum indeterminate sentence prescribed
      by law.

Section 124.413(3) was not specifically mentioned by counsel or the district court

at the sentencing hearing, nor is it cited in the sentencing orders. We must decide

whether that omission requires resentencing when the prison sentence imposed

was agreed to by the parties.

      District courts are required to “state on the record its reason for selecting

the particular sentence.” Iowa R. Crim. P. 2.23(3)(d). “[T]his requirement ensures
                                        17


defendants are well aware of the consequences of their criminal actions” and

gives “our appellate courts the opportunity to review the discretion of the

sentencing court.” State v. Hill, 878 N.W.2d 269, 273 (Iowa 2016) (quoting

State v. Thompson, 856 N.W.2d 915, 919 (Iowa 2014)). However, district courts

are not obligated “to give its reasons for rejecting particular sentencing options.”

State v. Russian, 441 N.W.2d 374, 375 (Iowa 1989); see also Thomas, 547 N.W.2d

at 226 (“The fact the district court did not specifically mention the absence of

mitigating circumstances is inconsequential since this court has recognized that

the district court is not required to note them.”). “The court need only explain its

reasons for selecting the sentence imposed.” Russian, 441 N.W.2d at 375. Here,

the district court explained the reasons for imposing the prison sentence,

including that the parties agreed to it. Was the failure to explicitly mention

section 124.413(3) reversible error? No.

      We acknowledge the plea agreement was not binding on the district court,

which had discretion to apply section 124.413(3) to reduce the mandatory

minimum sentence by one-half. “A sentencing court’s decision to impose a

specific sentence that falls within the statutory limits ‘is cloaked with a strong

presumption in its favor . . . .’ ” State v. Davison, ___ N.W.2d ___, ___, 2022 WL

1120641, at *11 (Iowa Apr. 15, 2022) (quoting Boldon, 954 N.W.2d at 73). “But

when the sentencing court fails to exercise discretion because it ‘was unaware

that it had discretion,’ we typically vacate and remand for resentencing.” Id.

(quoting State v. Moore, 936 N.W.2d 436, 440 (Iowa 2019)). And Wilbourn has

the burden to show “the district court was unaware of its discretion to apply a
                                        18


lesser sentence and for that reason failed to exercise its discretion.” State v.

Ayers, 590 N.W.2d 25, 29 (Iowa 1999) (requiring resentencing when the district

court erroneously exclaimed that it lacked discretion).

      In our view, Wilbourn has failed to show the district court was unaware of

its discretion under section 123.413(3). The court expressly stated it “considered

all the sentencing options that are provided for in chapters 901 and 907 of the

Iowa code.” Section 901.11(1) specifically references section 124.413(3). The

same judge discussed section 124.413(3) at the plea hearing. The court did not

have to state out loud at the sentencing hearing that it declined to further reduce

Wilbourn’s sentence under that provision, although it would have been

preferable for the court to say so. Unlike State v. Ayers, the court did not

affirmatively exclaim that it lacked discretion under section 124.413(3). See 590

N.W.2d at 26–27.

      Importantly, Wilbourn agreed to the prison sentence imposed by the

district court. It is not an abuse of discretion for the court to impose a sentence

consistent with the parties’ plea agreement without giving additional reasons for

rejecting other sentencing options. State v. Cason, 532 N.W.2d 755, 756–57

(Iowa 1995) (per curiam) (“We believe it is clear from the record that the

sentencing court was merely giving effect to the parties’ agreement. Under these

circumstances, we do not believe the district court abused its discretion in failing

to state reasons for the sentence imposed.”). In State v. Snyder, the district court

“approved the plea agreement and incorporated it in the sentence.” 336 N.W.2d

728, 729 (Iowa 1983). “The sentence of imprisonment was therefore not the
                                         19


product of the exercise of trial court discretion but of the process of giving effect

to the parties’ agreement.” Id. We concluded that “[u]nder these circumstances,

the purpose of a statement of reasons for imposition of the sentence would serve

no practical purpose” and “any failure by the court to furnish reasons for the

sentence was harmless.” Id. More recently, in State v. Thacker, we reaffirmed our

precedent holding that a court imposing an agreed sentence pursuant to a plea

bargain need not give additional reasons. 862 N.W.2d 402, 408–09 (Iowa 2015).

      In Thacker, we required a resentencing because the record was silent on

the terms of the plea agreement. Id. at 410. By contrast, the parties recited the

terms of Wilbourn’s plea agreement and joint sentencing recommendation on the

record. The district court expressly “impose[d] the sentence that’s been

negotiated here today” and went beyond to elaborate on other reasons it imposed

the agreed sentence:

      [M]y judgment relative to sentence is based on that which will
      provide you the maximum opportunity to rehabilitate yourself while
      at the same time protecting the community from further offenses by
      you or others who are similarly situated, Mr. [W]ilbourn.

             I’ve considered your age, your education, your prior criminal
      history, your prior employment circumstances, your family
      circumstances. I’ve considered the nature of the offenses committed
      that you pled guilty for, the underlying facts that provided a basis
      for those two charges that you entered guilty pleas for. I’ve
      considered the need for community protection. I’ve considered the
      recommendation and the information -- the relevant and material
      information set forth in the presentence investigation report, the
      need to deter you and others similarly situated from committing
      offenses of the nature of the offenses that you’ve pled guilty for, your
      substance abuse history and the information that you provided at
      least to the PSI investigator regarding that. And I’ve also considered
      the recommendation that’s been made here. This was a jointly
      recommended -- or a joint recommendation by the State and the
      defense pursuant to a negotiated plea agreement in this case.
                                       20


We hold that resentencing is not required merely because the district court failed

to specifically discuss why it did not apply section 124.413(3) to impose a

sentence shorter than what the parties agreed to and jointly recommended

pursuant to their plea bargain that dismissed four other felony charges against

Wilbourn, including two counts of attempted murder.

      IV. Conclusion.

      For those reasons, we affirm Wilbourn’s prison sentence. We remand for

entry of a nunc pro tunc order to correct the fine suspended in the written

sentencing order to $750 as orally pronounced at the sentencing hearing. The

parties have agreed to entry of that order on remand.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED AND CASE REMANDED.

      All justices concur except McDermott, J., who dissents.
                                         21


                                                       #20–0156, State v. Wilbourn

McDERMOTT, Justice (dissenting).

      In the history of our court’s jurisprudence, we’ve granted a request for a

late-filed direct appeal in perhaps a half-dozen cases, and not once since 1987.

Until last year, that is, when we really caught the bug.

      Counting this case, in the past year we’ve now permitted late-filed appeals

in nine different cases. Several of these cases (including this case) involve

application of Iowa Code section 814.6A(1) (2019). That statute commands that

“[t]he court shall not consider” filings made by defendants in criminal cases if

the defendant is represented by counsel. Id. The pro se notice of appeal that

Wilbourn filed in this case is thus ineffectual—we, as a court, cannot consider

it—because he was represented by counsel when he made the filing. See State v.

Thompson, 954 N.W.2d 402, 418–19 (Iowa 2021). By the time Wilbourn’s lawyer

filed a notice of appeal on his behalf— about eighteen months later—the appeal

deadline had long since passed.

      “The right to appeal is strictly governed by statute.” In re Melodie L., 591

N.W.2d 4, 6 (Iowa 1999). Appeal deadlines are jurisdictional. Root v. Toney, 841

N.W.2d 83, 87 (Iowa 2013). This means that our court doesn’t have jurisdiction—

the power to decide a case—when parties miss the prescribed appeal deadlines.

If a party “is late in filing, by as little as one day, we are without jurisdiction to

consider the appeal.” In re Marriage of Mantz, 266 N.W.2d 758, 759 (Iowa 1978).

Since both legal and pragmatic reasons dictate that we not take up the merits of

appeals filed beyond the mandatory deadlines, see In re A.B., 957 N.W.2d 280,
                                        22


301–05 (Iowa 2021) (McDermott, J., concurring in part and dissenting in part), I

would not consider the merits as the majority does under our burgeoning

“delayed appeal” jurisprudence.

      Every published opinion of this court is precedential, and our reach for a

nimble means of avoiding an unattractive result gives life to unforeseeable future

applications that might be even more repulsive to the rule of law. Nothing about

our recent dispensations suggests to me that we’ll have the fortitude or

inclination to enforce the appeal deadlines in difficult cases having now

circumvented them of late so directly, and so consistently. I thus respectfully

dissent (yet again) from the majority’s grant of a late-filed appeal.

      But this does not end the matter. The district court’s disclosures to

Wilbourn about his appeal rights under Iowa Rule of Criminal Procedure

2.23(3)(e) were nearly identical to those described in my dissents in State v.

Newman, 970 N.W.2d 866, 872–75 (Iowa 2022) (McDermott, J., dissenting), and

State v. Davis, 969 N.W.2d 783, 791–94 (Iowa 2022) (McDermott, J., dissenting).

I would adopt the same rationale that I explained in those dissents, granting a

writ of certiorari and holding that the district court was required to inform

Wilbourn under rule 2.23(3)(e) at sentencing that only his lawyer could file a

valid notice of appeal, consistent with section 814.6A. This failure, and the

ensuing events that compounded and worked to hide its disclosure from

Wilbourn until well beyond his appeal deadline, permit our review of this claim.

The appropriate remedy in this situation is to remand to the district court for a

prompt resentencing. At the resentencing hearing, the district court would be
                                       23


required to include in its notice to Wilbourn information about who must file any

notice of appeal. If Wilbourn thereafter wished to timely pursue an appeal, he

would have that opportunity.